DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/remarks in After Final Response dated June 24, 2022 to claims 1 – 18  are persuasive and after further consideration, independent claims 1 – 3 are allowed. 
Lee (U.S. Patent Publication No 2015/0366425) has been identified as the closest prior art and although Lee generally teaches a vacuum cleaner with the limitations of the claims, Lee fails to teach, suggest or make obvious a controller circuitry configured to control a suction force of the electric blower by use of a parameter, wherein when a cleaning is finished under a state where the remaining amount of the secondary battery detected by the remaining amount detector circuitry is equal to or less than a predetermined value, the controller circuitry sets the parameter so as to reduce the suction force of the electric blower for a next cleaning regardless of the remaining amount of the secondary battery at a start of the cleaning, and when the cleaning is finished under a state where the remaining amount of the secondary battery detected by the remaining amount detector circuitry is more than the predetermined value, the controller circuitry sets the parameter so as to increase the suction force of the electric blower for the next cleaning regardless of the remaining amount of the secondary battery at the start of the cleaning, with the additional elements of the claims as required by claim 1, controller circuitry configured to control a suction force of the electric blower by use of a parameter, wherein when a cleaning is finished under a state where the remaining amount of the secondary battery detected by the remaining amount detector circuitry is equal to or less than a predetermined value, the controller circuitry sets the parameter so as to reduce the suction force of the electric blower for a next cleaning regardless of the remaining amount of the secondary battery at a start of the cleaning with the additional elements of the claims as required by claim 2, and controller circuitry configured to control a suction force of the electric blower by use of a parameter, wherein when a cleaning is finished under a state where the remaining a more than a predetermined value, the controller circuitry sets the parameter so as to increase the suction force of the electric blower for a next cleaning regardless of the remaining amount of the secondary battery at a start of the cleaning with the additional elements of the claims as required by claim 3.
Claims  4 – 18 are allowable as being dependents of allowed claims 1 – 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723